UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2498


WILLIAM S. DAVIS, II,

                Plaintiff - Appellant,

          and

BABY J.F.D., c/o William S. Davis, II; ESTATE OF WILLIAM
SCOTT DAVIS, SR., Deceased,

                Plaintiffs,

          v.

ALBERT J. SINGER; DANIELLE DOYLE; SYDNEY J. BATCH; BATCH,
POORE & WILLIAMS, LLP; MICHELE JAWORSKI SUAREZ; MELANIE A.
SHEKITA; MICHELLE SAVAGE; ERIC CRAIG CHASSE; LISA SELLERS;
CHARLOTTE MITCHELL; WENDY KIRWAN; SONJI CARLTON; NANCEY
BERSON; DR. SUSAN GARVEY; ROBERT B. RADAR; MARGARET EAGLES;
RICHARD CROUTHARMEL; WAKE COUNTY GOVERNMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00007-RBS-DEM)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William Scott Davis, II, Appellant Pro Se.   Roger Allen Askew,
WAKE COUNTY ATTORNEY’S OFFICE, Raleigh, North Carolina; James
Nicholas Ellis, Lisa Patterson Sumner, POYNER SPRUILL LLP,
Raleigh, North Carolina; Sydney J. Batch, BATCH, POORE &
WILLIAMS LLP, Raleigh, North Carolina; Elizabeth A. Martineau,
MARTINEAU KING PLLC, Charlotte, North Carolina, Peter Andrew
Teumer, ROBEY TEUMER & DRASH, Norfolk, Virginia; Allison Jean
Becker, YATES, MCLAMB & WEYHER, LLP, Raleigh, North Carolina,
for Appellees. Sydney J. Batch, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       William Scott Davis, II, appeals the district court’s order

denying    4   motions    for   recusal,   19   motions    for   relief   from

judgment pursuant to Federal Rule of Civil Procedure 60(b), and

49 other various motions relating to a closed civil matter.                  We

have     reviewed   the    record    and   find   no      reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Davis v. Singer, No. 4:13-cv-00007-RBS-DEM (E.D. Va.

filed Oct. 19, 2015 & entered Oct. 20, 2015).                We deny Davis’

motions    for   appointment    of   counsel.     We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                      3